August 16, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
        IN THE ESTATE OF JOAN FRANCES WATSON, DECEASED

NO. 14-16-00550-CV

                     ________________________________
     Today the Court heard appellee's motion to dismiss the appeal from the
judgment signed by the court below on April 12, 2016. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant.
      We further order this decision certified below for observance.